NUMBER 13-18-00054-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


JORGE OMAR CERVANTES,                                                        Appellant,

                                            v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 197th District Court
                         of Cameron County, Texas.



                        MEMORANDUM OPINION
   Before Chief Justice Valdez and Justices Longoria and Hinojosa
             Memorandum Opinion by Justice Longoria

      Appellant Jorge Omar Cervantes has filed a motion for dismissal of his appeal

pursuant to Rule 42.2 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P.

42.2(a). With no decision of this Court having been delivered to date, we grant appellant’s

motion to dismiss the appeal. Having dismissed the appeal at appellant's request, no
motion for rehearing will be entertained, and our mandate will issue forthwith. See id. R.

43.2. Court costs will be taxed against the party incurring same. See id. R. 42.1(d).

Because we are granting appellant’s motion to dismiss the appeal, the State’s motion to

dismiss is moot and we need not address it. See TEX. R. APP. P. 47.1.

                                                   NORA L. LONGORIA
                                                   Justice


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
15th day of November, 2018.




                                            2